COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


     PULAK K. BARUA, A/K/A PULAK                               §
     KUMAR BARUA, ET AL.,
                                                               §                No. 08-20-00216-CV
     Appellant,
                                                               §                   Appeal from the
     v.
                                                               §                422nd District Court
     MABANK INDEPENDENT SCHOOL
     DISTRICT, ET AL.,                                         §            of Kaufman County, Texas 1
     Appellee.                                                 §                 (TC# 102225-422)

                                                               §

                                         MEMORANDUM OPINION

           Appellant Pulak K. Barua has filed a motion for voluntary dismissal of this appeal. See

TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs are taxed

against Appellant. See TEX.R.APP.P. 42.1(d).



March 31, 2021
                                                        YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
    We hear this case on transfer from the Fifth Court of Appeals in Dallas. See Tex.R.App.P. 41.3.

                                                           1